DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-3, 12-14 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2021. It is noted that claim 3 depends from withdrawn claim 2 and recites characteristic of a non-elected species and thus is withdrawn from consideration.
Applicant’s election without traverse of Invention I/ Species A, Subspecies AG in the reply filed on 11/23/2021 is acknowledged.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU et al. US 2011/0174466 Al.
Re claim 1, LIU et al. teach a heat dissipating device, comprising: a first plate (annotated fig 6); a second plate (annotated fig 6) opposite the first plate, wherein the first plate and the second plate are connected to each other at longitudinally opposite ends thereof (figs also noting the apparatus is sealed, paras 5 and 17), longitudinally extending ends of the first plate and the second plate are connected to each other by sidewalls (annotated fig 6), and the first plate, the second plate and the sidewalls enclosing an internal space of the heat dissipating device; and a first wick structure (12) disposed in the internal space and contacting inner surfaces of at least one of the first plate and the second plate (fig 6, wherein the first wick structure extends longitudinally between the longitudinally opposite ends of the first plate and the second plate, and the first wick structure at least partially defines a first vapor flow (140 or one of 3421, 3422) channel of the heat dissipating device (it is also noted that LIU et al. teach the limitations of withdrawn claim 3 which is withdrawn from consideration).  



    PNG
    media_image1.png
    808
    742
    media_image1.png
    Greyscale



Re claim 4, LIU et al. teach the first wick structure is centrally disposed in the internal space (fig 6 noting the wick , in a vertical direction, is located in a central location of the interior space).  



Re claim 6, LIU et al. teach   a second wick (13) structure disposed in the internal space and contacting the inner surfaces of at least one of the first plate and the second plate .  

Re claim 7, LIU et al. teach  the first wick structure and the second wick structure are disposed spaced from each other and contact sidewall inner surfaces of opposite sidewalls (fig 6).
Re claim 8, LIU et al. teach the first vapor flow channel is disposed between the first wick structure and the second wick structure (noting the channel is spaced between both portion of the wicks of the first and second wick which are contacting the opposite sidewalls, fig 6 or one of 3421, 3422 in between entire wicks).  

Re claim 9, LIU et al. teach a third wick structure (35) disposed in the internal space and contacting the inner surfaces of at least one of the first plate and the second plate.  


Re claim 10, LIU et al. teach wherein the third wick structure is disposed between the first and second wick structures (fig 6).  





Re claim 15, LIU et al. teach the first plate, the second plate, and the sidewalls form a unitary structure (fig 6 noting the structure is all connected to each other, figs).

 
 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0174464 Al, US 10145619 B2, US 20010047859 A1, US 7543630 B2, US 6148906 A, US 20110174466 A1, US 20140102671 A1, US 9291398 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763